Exhibit 10.2

 

[*]: THE IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THE AGREEMENT BECAUSE IT
IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.

 

Side Letter

m.v. Norwegian Breakaway

 

To:        Breakaway One, Ltd. (the Borrower)

             and

             NCL Corporation Ltd. (the Parent)

 

From:    KfW IPEX-Bank GmbH (as Facility Agent, Collateral Agent and CIRR Agent
and Lender)

 

Date: 25 April 2019

 

Dear Sirs

 

m.v. Norwegian Breakaway (the Vessel)

 

1        We refer to the credit agreement dated 18 November 2010 between,
amongst others, the Borrower, the Parent, the Joint Lead Arrangers (as defined
therein), the Lenders (as defined therein), Nordea Bank Norge ASA as
documentation agent, Commerzbank AG as Hermes Agent and KfW IPEX-Bank GmbH as
Facility Agent, Collateral Agent and CIRR Agent (as amended, restated or
supplemented from time to time, the Credit Agreement) pursuant to which the
Lenders made a loan facility of up to €529,846,154 available to the Borrower on
the terms and subject to the conditions set out in the Credit Agreement.

2        Unless otherwise defined in this letter, words and expressions defined
in the Credit Agreement have the same meanings when used in this letter.

3        It is hereby agreed that the Credit Agreement shall be amended as
follows:

(a)      with effect from 25 April 2019, the definition of Applicable Margin
shall be amended by replacing “1.60%” with “0.90%”; and

(b)      on the date hereof, section 9.01(c) shall be deleted and replaced with
the following new clause:

“Valuations. After the Delivery Date, together with delivery of the financial
statements described in Section 9.01(b) for each fiscal year, and at any other
time within 15 days of a written request from the Facility Agent, an appraisal
report of recent date (but in no event earlier than 90 days before the delivery
of such reports) from one Approved Appraiser or such other independent firm of
shipbrokers or shipvaluers nominated by the Borrower and approved by the
Facility Agent (acting on the instructions of the Required Lenders) or failing
such nomination and approval, appointed by the Facility Agent (acting on such
instructions) in its sole discretion (each such valuation to be made without,
unless reasonably required by the Facility Agent, physical inspection and on the
basis of a sale for prompt delivery for cash at arm’s length on normal
commercial terms as between a willing buyer and a willing seller without taking
into account the benefit of any charterparty or other engagement concerning the
Vessel), stating the then current fair market value of the Vessel.  All such
appraisals shall be conducted by, and made at the expense of, the Borrower (it
being understood that the Facility Agent may and, at the request of the Lenders,
shall, upon prior written notice to the Borrower (which notice shall identify
the names of the relevant appraisal firms), obtain such appraisals and that the
cost of all such appraisals will be for the account of the Borrower); provided
that, unless an Event of Default shall then be continuing, in no event shall the
Borrower be required to pay for appraisal reports










 

from one appraiser on more than one occasion in any fiscal year of the Borrower,
with the cost of any such reports in excess thereof to be paid by the Lenders on
a pro rata basis.”

4        The Borrower and the Parent hereby agree to provide the Facility Agent
with copies of such corporate authorisations as the Facility Agent may
reasonably require to evidence their respective authority to execute this
letter.

5        By their execution of the acknowledgement to this letter:

(a)      the Borrower and the Parent consent to the arrangements set out in this
letter and the amendments to the Credit Agreement set out in this letter;

(b)      the Borrower and the Parent each agree and confirms that its
obligations set out in the Credit Agreement, shall be and continue in full force
and effect notwithstanding the said amendments contained in this letter;

(c)      the Borrower and the Parent acknowledge and agree that (i) each of the
Credit Documents to which it is a party, and its obligations thereunder, shall
remain in full force and effect notwithstanding the amendments made to the
Credit Agreement by this letter and each of the Security Documents to which it
is a party shall remain in full force and effect as security for the obligations
of the Borrower under the Credit Agreement as amended by this letter, and (ii)
it will do or procure the doing of all such acts and/or execute or procure the
execution of all such documents as the Lenders reasonably consider necessary to
give full effect to the Credit Agreement and the Security Documents.

6        The Borrower agrees to pay to the Facility Agent all reasonable and
documented expenses (including external legal and out-of-pocket expenses and
disbursements) incurred by the Facility Agent or the Hermes Agent in connection
with the negotiation, preparation, execution and, where relevant, registration
of this letter and of any amendment or extension of or the granting of any
waiver or consent under this letter.

7        All expenses payable pursuant to paragraph 6 shall be paid together
with value added tax or any similar tax (if any) properly chargeable thereon.

8        The Borrower agrees to pay to the Facility Agent, no later than the
date falling five Business Days after the date of this letter, a waiver fee of
$[*] which shall be distributed equally by the Facility Agent to the Lenders,
with each Lender receiving $[*] for its own account. The waiver fee will be paid
free and clear of any deductions or withholdings and in immediately available
funds to the account no. [*]) with Citibank N.A., New York [*] in favor of the
ultimate beneficiary [*] with KfW, Frankfurt [*] as follows:

 

 

Beneficiary:

[*]

Account Holder:

[*]

Account with Intermediary Bank:

[*]

Intermediary Bank:

[*]

Reference:

[*]

 

9        The Borrower agrees to pay to the Facility Agent (for its own account)
an additional agency fee in the amount and at the time agreed in a separate fee
letter.





2




 

10      The Borrower agrees to pay to the Facility Agent on demand all stamp,
documentary, registration or other like duties or taxes (including any duties or
taxes payable by the Facility Agent) imposed on or in connection with this
letter and shall indemnify the Facility Agent against any liability arising by
reason of any delay or omission by the Borrower to pay such duties or taxes.

11      The provisions of Sections 14.03 (Notices), 14.08 (Counterparts) and
14.16 (Third Party Rights) of the Credit Agreement shall apply to this letter
and its acknowledgements as if set out in full with all necessary changes.

12      This letter (including the acknowledgements) and any non-contractual
obligations connected with it shall be governed by, and construed in accordance
with, English law. The provisions of Sections 14.07(b) and (c) (Exclusive
jurisdiction and service of process) of the Credit Agreement shall apply to this
letter and its acknowledgements as if set out in full with all necessary changes
and for this purpose, each counter-signatory to this letter confirms by its
acknowledgment below its appointment of the process agent referred to in such
clause.

13      Please acknowledge your agreement to this letter and confirmation of the
consent requested in this letter by signing and returning the endorsement set
out below.

Yours faithfully

 

 

 

 

…………………………….

/s/ Delphine Deroche

For and on behalf of

Delphine Deroche

KfW IPEX-Bank GmbH

Director

 

 

(as Facility Agent, Collateral Agent, CIRR

/s/ André Tiele

Agent and for and behalf of the Lenders)

André Tiele

 

Director

 

 

 

 

Acknowledged and agreed

 

/s/Paul A. Turner

 

As Attorney-in-fact

 

…………………………….

 

For and on behalf of

 

Breakaway One, Ltd.

 

/s/Paul A. Turner

 

As Attorney-in-fact…………………………….

 

For and on behalf of

 

NCL Corporation Ltd.

 

 

 

/s/Paul A. Turner

 

As Attorney-in-fact…………………………….

 

For and on behalf of

 

NCLI International, Ltd.

 

 

 

/s/Ghezelbash

 

Ghezelbash

 

 

 

/s/Klaus-Dieter Schmedding

 

Klaus-Dieter Schmedding

 

Director

 

…………………………….

 





3




 

For and on behalf of

Commerzbank Aktiengesellschaft as Hermes Agent

 

4

